Citation Nr: 1742068	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-32 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with complications including diabetic retinopathy and cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1968 to September 1971, with service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction has since transferred to the Columbia, South Carolina RO.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  A transcript of the hearing is associated with the record before the Board.

In June 2016, the Board remanded the matter of an increased initial rating for diabetes mellitus with complications including diabetic retinopathy, cataracts and right lower extremity peripheral neuropathy.  Following the post-remand evidentiary development, the RO issued a rating decision in July 2016 awarding service connection for separate compensable evaluations for the bilateral lower extremity peripheral neuropathy and erectile dysfunction associated with the Veteran's diabetes.  More than a year has passed since the issuance of that rating decision and the Veteran has not indicated disagreement with the percentage of the separate evaluations assigned or their effective date.  Thus, the Board finds that this aspect of the Veteran's increased rating claim has been satisfied and lower extremity peripheral neuropathy and erectile dysfunction will not be further discussed.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has not required the use of insulin or the regulation of activities for the control of blood sugar at any time during the pendency of the claim.
2.  Throughout the pendency of the claim, diabetic retinopathy, cataracts and pinguecula have been present, but there have been no incapacitating episodes or impairment of visual acuity, visual field or muscle function, and no disfigurement.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for diabetes mellitus, to include consideration of a separate rating for diabetes related eye disorders, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran was provided adequate notice regarding his underlying service connection claim in a March 2010 letter, prior to the August 2010 rating decision on appeal.  The record also reflects that all available post-service medical evidence identified by the Veteran has been obtained, to include VA outpatient treatment records and records from the Social Security Administration.  The Veteran has been afforded appropriate VA examinations for his diabetes and his diabetic residuals, most recently in June 2016.  The Veteran has not asserted, and the evidence of record does not show, that his diabetes or diabetic residuals have increased significantly in severity since the most recent examinations.  Neither the Veteran, nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.   Accordingly, the Board will address the merits of the Veteran's claim. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the diabetes and its complications under review.

In this case, the RO granted service connection for diabetes mellitus associated with herbicide exposure by way of the August 2010 rating decision, and assigned a 20 percent rating effective March 5, 2010, the date of receipt of the Veteran's service connection claim.  In the August 2010 rating decision, diabetic retinopathy and cataracts, as well as right lower extremity peripheral neuropathy were recognized as service-connected residuals of the diabetes at noncompensable rates.  The Veteran perfected an appeal as to the rating assigned.  As noted in the Introduction above, compensable ratings have since been assigned for both bilateral lower extremity peripheral neuropathy and erectile dysfunction and the ratings and effective dates were not appealed.  Moreover, in June 2013, the RO issued a rating decision denying service connection for a foot disability claimed as part of the Veteran's diabetes.  The Veteran filed a notice of disagreement with regard to that claim in December 2013 after which a statement of the case was issued in July 2015.  The Veteran did not submit a VA Form 9 or provide any other statement, to include during his hearing, to indicate he wished to perfect the appeal related to his foot disability.  Thus, this issue is also not before the Board.  The only aspects of the Veteran's diabetes mellitus claims remaining before the Board are whether an initial rating in excess of 20 percent for the underlying disability is warranted throughout the pendency of the claim, and whether a separate compensable rating for retinopathy, cataracts or any other diabetes related eye disorder is warranted at any time throughout the pendency of the claim.

Diabetes Mellitus

A 20 percent rating is warranted for diabetes mellitus that requires insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  For an increase to 40 percent, the evidence must show the required use of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted in cases requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities" as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Note (1), following the rating criteria, indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  

Shortly following the Veteran's service connection claim, he was afforded a VA diabetes examination.  The April 2010 examination report shows the Veteran was using Metformin to manage his diabetes.  There is no indication of insulin usage.  He did not indicate any hypoglycemia or diabetic keto-acidosis.  He had never been issued any activity restrictions due to diabetes and had not been hospitalized.  He denied kidney complications, and denied coronary artery disease, but did report hypertension.  The examiner explained that the Veteran's hypertension is not related to his diabetes, because the Veteran does not have nephropathy.  

The Veteran was again examined in February 2012.  He used Metformin and Glipizide to control his diabetes and confirmed that there was no history of insulin injections.  He had no history of hospitalizations for diabetic keto-acidosis or hypoglycemia, and no history of renal complications.  

At his February 2016 Board hearing, the Veteran confirmed the ongoing use of Metformin and Gabapentin to manage his diabetes.  See hearing transcript at page 6.  He also confirmed that he does not take injections of insulin.  Id.  The Veteran also reported that his doctor has recommended a special diet to maintain diabetes.  Id. at page 8.  He had not had his activities restricted.  Id. at page 9.  The Veteran treats with his physician every six months.  Id. at page 10.  

In June 2016, the Veteran was again examined.  At this time, the examiner confirmed that the Veteran's diabetes is managed by restricted diet and oral hypoglycemic agents.  There is no requirement to restrict activities.  There was no history of hospitalization or care for keto-acidosis or hypoglycemic reactions.  There was also no unintentional weight loss or loss of strength attributable to the Veteran's diabetes.

The Board reviewed the Veteran's VA outpatient records, as well as his Social Security Administration records.  There are no findings within these records that are outside of the scope of the symptoms, treatment and diabetes management noted in the various VA examination reports described above and described by the Veteran at his hearing.

In sum, the Board finds that the preponderance of the evidence is against an initial rating in excess of the 20 percent rating presently assigned for diabetes mellitus throughout this appeal period.  As explained in detail above, the Veteran's diabetes is consistently shown to be managed by a restricted diet and the use of oral medications.  At no time, however, has there been a need for insulin.  Further, at no time during the pendency of this claim has there been need for regulation of activities.   Moreover, there is no indication of ketoacidosis or hypoglycemic episodes, or the need for hospitalization for any diabetic symptom.  For these reasons, there is no basis upon which to assign a rating in excess of 20 percent for diabetes.  

Eyes

Retinopathy is rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  For a compensable rating for retinopathy based upon incapacitating episodes, there must be evidence of such episodes having a total duration of at least one week during a twelve month period.  38 C.F.R. § 4.79, Diagnostic Code 6006.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  See Note to the General Rating Formula for Diagnostic Codes 6000 through 6009.  

Cataracts of any type are evaluated based on visual impairment if they are either preoperative, or postoperative with a replacement lense present.  38 C.F.R. § 4.79, Diagnostic Code 6027.  If postoperative without a replacement lens, cataracts are to be rated based upon aphakia.  Id.  Aphakia is rated based upon visual impairment with an elevation of the resulting level of visual impairment one step.  38 C.F.R. § 4.79, Diagnostic Code 6029.  The minimum rating for aphakia, unilateral or bilateral, is 30 percent.  Id.

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).  Thus, for a compensable rating there must indeed be impairment of visual acuity, visual field or muscle function, or incapacitating episodes.  

Moreover, in February 2017, the Veteran's representative submitted a brief contending a 30 percent rating is warranted for disfiguring pinguecula in this case.  Pinguecula is evaluated based on disfigurement under Diagnostic Code 7800.  38 C.F.R. § 4.79, Diagnostic Code 6037.

The Veteran's entire record was reviewed in order to determine whether his diabetes related eye disorders are manifested by any of these symptoms.  

The Veteran underwent a VA diabetic eye exam in May 2010.  The Veteran reported at this time that he does not get regular eye exams.  The Veteran's uncorrected vision at distance was 20/40 on the right and 20/50 on the left. Uncorrected visual acuity at near was 20/30 bilaterally.  Best corrected visual acuity at a distance and near in both eyes was 20/25.  Confrontation visual fields, extraocular movements and pupillary exam were all normal.  Following instillation of distilling drops, it was confirmed that the Veteran has mild diabetic retinopathy.  The examiner also confirmed the presence of mild diabetes-induced cataracts.  The examiner confirmed that the combination of the diabetic retinopathy and diabetes-induced cataracts are the direct cause of his vision being impaired at 20/25 level.  Visual acuity is rated on the basis of corrected distance vision.  38 C.F.R. § 4.76.  The Veteran's corrected visual acuity at the 20/25 level is noncompensable under 38 C.F.R. § 4.79.

The Veteran's eyes were again examined in February 2012.  At this time, bilateral distance and near visual acuity was 20/40, both uncorrected and corrected, which is noncompensable under the rating criteria found in 38 C.F.R. § 4.79.  The Veteran's pupils were reactive to light and there was no pupillary defect.  The examiner noted that the Veteran had no visual field defect.  The examiner made note of preoperative cataracts in both eyes.  The examiner also confirmed the Veteran had no incapacitating episodes of any eye disorder.

The Veteran's VA clinical notes show that he underwent cataract removal surgery in April 2014 and in a May 2014 ophthalmology note he reported a lot of ocular pain, tenderness and light sensitivity.  Ongoing notes, however, show the resolution of these operative symptoms.

A VA examiner in June 2016 noted the diagnoses of pseudophakia and diabetic retinopathy.  This examiner confirmed that the cataracts are indeed status post removal with replacement intraocular lens, which were noted as clear, bilaterally.  Uncorrected and corrected distance vision was 20/40 or better, bilaterally.  Uncorrected near vision was 20/100, bilaterally, while corrected near vision was 20/40 or better, bilaterally.  Again, these findings do not warrant a compensable rating under 38 C.F.R. § 4.79.  There was no visual field abnormality.  There was no pupillary defect.  The examiner observed the conjunctiva as having pinguecula, bilaterally, but that it was not disfiguring.  The examiner also confirmed the diabetic retinopathy.  With regard to each of the abnormalities present, the examiner concluded by noting that there is no decrease in visual acuity or other visual impairment in either eye and no disfigurement of either eye.  The examiner also confirmed that there was no history of incapacitating episodes.

The Board reviewed the Veteran's VA outpatient records, as well as his Social Security Administration records.  There are no findings within these records that are outside of the scope of the symptoms and treatment noted in the various VA examination reports described above and described by the Veteran at his hearing.

Again, Note (1) to Diagnostic Code 7913 indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  A compensable rating for retinopathy requires evidence of impairment of visual acuity, visual field or muscle function, or incapacitating episodes.  A compensable rating for cataracts, including those corrected by surgery, requires impairment of visual acuity.  And, a compensable rating for pinguecula requires disfigurement.  In this case, the evidence throughout the pendency of the claim shows that the Veteran's eye disorders have not resulted in impairment of visual acuity, visual field or muscle function.  Further, there is no evidence that the retinopathy has caused incapacitating episodes at any time, and the June 2016 VA examiner found no disfigurement resulting from pinguecula.  For these reasons, the Veteran's diabetes related eye disorders are noncompensable under their pertinent rating criteria.  Pursuant to Note (1) of Diagnostic Code 7913 these eye disorders are, therefore, considered part of the underlying diabetic process.  Thus, a separate rating for the Veteran's diabetic eye disorders is not warranted.

Additional Considerations 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and hearing testimony, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  
Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's diabetes or its residuals warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with regard to the Veteran's diabetes disability.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 20 percent for diabetes mellitus, type II, with complications including diabetic retinopathy and cataracts, is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


